ACCEPTED
                                                                                            14-15-00397-cv
                                                                           FOURTEENTH COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                      7/13/2015 1:40:12 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK

                                       IN THE

                     FOURTEENTH COURT OF APPEALS                         FILED IN
                                                                  14th COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                               HOUSTON DIVISION                   7/13/2015 1:40:12 PM
                                                                  CHRISTOPHER A. PRINE
                                                                           Clerk

HAVEN CHAPEL UNITED METHODIST CHURCH

VS.                                                    NO. 14-15-00397-CV

WILLIAM MICHAEL LEEBRON II AND
BRAZORIA COUNTY COMMISSIONER’S COURT

                       MOTION TO REINSTATE APPEAL

TO THE HONORABLE JUDGES OF SAID COURT:

      COMES NOW, HAVEN CHAPEL UNITED METHODIST CHURCH

and files this Motion to Reinstate Appeal and in support thereof would show the

following:

      This Court issued an order and judgment after Appellant filed a Motion to

Transfer Documents to this cause from a Mandamus action sought as it pertains to

the cause herein. (See Exhibit A, attached and incorporated by reference, the same

as if fully copied and set forth herein). Appellant is unaware whether the Court of

Appeals had knowledge that this Motion had been filed at the time of the rendition

of its judgment. Appellant’s Motion was filed on July 06, 2015 and the dismissal

was issued on July 07, 2015. (See Exhibit B, attached and incorporated by

reference, the same as if fully copied and set forth herein.)
       Appellant did not pursue its appeal because it had filed for Mandamus Relief

in this cause for which it believed it was entitled. Mandamus was just recently

denied in Cause No. 14-15-00500-CV. (See Exhibit C, attached and incorporated

by reference, the same as if fully copied and set forth herein.

       Moreover, Appellant notified the court of same by letter dated June 03, 2015

and requested that this cause remain open until final judgment was rendered in this

cause or by virtue of a ruling on the mandamus. (See Exhibit D, attached and

incorporated by reference, the same as if fully copied and set forth herein.

       Additionally, since the trial court has disposed of the other party, Marlene

Mouchette, Appellee’s Motion to Dismiss is now moot, as judgment has rendered

as to all parties. (See Exhibit E, attached and incorporated by reference, the same

as if fully copied and set forth herein).

       This Motion is sought in the interest of justice and in the interests of judicial

economy, as well as financial economy as same prevents the opening of a brand

new cause since the matter has now become final.

       WHEREFORE PREMISES CONSIDERED, Appellant, Haven Chapel

United Methodist Church prays that this Honorable Court reinstate this appeal for

the reasons set forth herein.


                                                Respectfully submitted,
                                                /s/ Veronica L. Davis

                                                Veronica L. Davis
                                                226 N. Mattson
                                                West Columbia, Texas 77486
                                                (979) 345-2953
                                                vld57atal@yahoo.com


                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of this Motion shall be sent to all
opposing counsel by efiling on this the 7th/13th day of July, 2015.

                                                /s/ Veronica L. Davis